A la moción de los recurrentes de marzo 18, 1935, notificada en igual feeba al registrador a quien se concedió basta el 10 de abril actual para ser oído sin que nada baya manifestado, visto lo resuelto por esta Corte Suprema en el caso de Baetjer, et als. v. Registrador, 48 D. P. R. 335, se ordena al Registrador de la Propiedad de Guayama que a continuación de la anotación letra A, finca 2496, folio 137 vto.; tomo 58 de Cayey, consigne lo 'que sigue: “Quedan extendidos los efectos de esta anotación basta el 31 de mayo, 1935, por orden del Tribunal Supremo de abril 11,1935, dictada en el recurso gubernativo’ interpuesto contra la negativa a que la misma se refiere.”